FILED
                           NOT FOR PUBLICATION                              JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10153

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00113-JAT-2

  v.
                                                 MEMORANDUM *
LISA RAJAPHONE SAYAMONTRY,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                             Submitted June 11, 2013 **
                              San Francisco, California

Before: O’SCANNLAIN and HURWITZ, Circuit Judges, and PIERSOL, Senior
District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for the District of South Dakota, sitting by designation.
      Lisa Sayamontry was convicted after a bench trial of conspiracy to possess with

intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846,

possession with intent to distribute five kilograms or more of cocaine, in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii), and possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). We have jurisdiction

under 28 U.S.C. § 1291 and affirm.


      1. The district court correctly denied Sayamontry’s motion to suppress. The

parties stipulated that probable cause existed to stop and search Sayamontry’s vehicle

for narcotics. The fact that the search was conducted after the conclusion of a traffic

stop did not extinguish the right of law enforcement to act on that probable cause,

which was independent of any justification for the traffic stop. See Wyoming v.

Houhgton, 526 U.S. 295, 300-02 (1999) (holding that a search of an automobile and

the containers within it is reasonable under the Fourth Amendment if the officers have

probable cause to believe the automobile contains contraband).


      2. Sufficient evidence supported Sayamontry’s possession and conspiracy

convictions. Sayamontry owned the vehicle in which the drugs were found, the drugs

were found under her seat, and she was observed driving the vehicle away from an

apparent drug transaction. See United States v. Lopez, 477 F.3d 1110, 1113 (9th Cir.


                                           2
2007); United States v. Martinez, 514 F.2d 334, 338 & n.2 (9th Cir. 1975). There was

also evidence of coordination between Sayamontry and her co-conspirator. See

United States v. Iriarte-Ortega, 113 F.3d 1022, 1024 (9th Cir. 1997). Evidence that

Sayamontry was the owner of the vehicle in which the firearm was found, was the

registered owner of the firearm, and “the firearm was readily accessible during the

commission of the drug crime,” Lopez, 477 F.3d at 1115 (internal quotation marks and

citation omitted), supported the firearm conviction. Sayamontry’s own statements,

and the inconsistencies between her statements and those of her co-conspirator,

provided further evidence of guilt on all charges. See United States v. Quintero-

Barraza, 78 F.3d 1344, 1352 (9th Cir. 1995).


      3. The district court did not err in denying Sayamontry’s motion to remove her

counsel and to appoint new counsel before sentencing. The court’s investigation into

Sayamontry’s complaints was appropriate. See United States v. Lindsey, 634 F.3d

541, 554 (9th Cir. 2011). Sayamontry failed to demonstrate a “lack of communication

which prevented an adequate defense.” United States v. Schaff, 948 F.2d 501, 505

(9th Cir. 1991) (internal quotation marks and citation omitted). None of Sayamontry’s

complaints related to counsel’s potential performance at sentencing, and the dialogue




                                         3
between Sayamontry, counsel, and the court demonstrated that Sayamontry and

counsel were communicating about matters relevant to sentencing.

      AFFIRMED.




                                       4